JERRY L . LAMB, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentLamb v. Comm'rNo. 246-08SUnited States Tax Court2009 Tax Ct. Summary LEXIS 141; APRIL 24, 2009, FiledPURSUANT TO INTERNAL REVENUE CODE SECTION 7463(b), THIS OPINION MAY NOT BE TREATED AS PRECEDENT FOR ANY OTHER CASE.*141 Colvin, John O.JOHN O. COLVINGWASHINGTON, DC 20217ORDERUpon due: consideration of respondent's Notice of Proceeding in Bankruptcy, filed April 13, 2009, and the recitals contained therein, it isORDERED: That the Court's Decision entered December 11, 2008, is hereby vacated and set aside. It is furtherORDERED: That the Court's Summary Opinion (T.C. Summary 2008-153), filed December 11, 2008, is hereby withdrawn. It is furtherORDERED: That pursuant to 11 U.S.C. section 362(a)(8), all proceedings. herein are automatically-stayed. It is furtherORDERED: That although all proceedings are stayed, the parties shall, on or before October 19, 2009, file with the Court a report as to the then present status of the related bankruptcy proceeding.Dated: Washington, D.C.April 17, 2009John O. ColvinChief Judge